UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October 31, 2007 Date of Report (Date of earliest event reported) LAWSON PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 0-10546 36-2229304 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 1666 East Touhy Avenue, Des Plaines, Illinois 60018 (Address of principal executive offices) (Zip Code) (847) 827-9666 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 31, 2007, Lawson Products, Inc. issued a press release announcing its operating results for the quarter ended September 30, 2007. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press release issued by Lawson Products, Inc. on October 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAWSON PRODUCTS, INC. (Registrant) Dated: October 31, 2007 By: /s/ Neil E. Jenkins Name: Neil E. Jenkins Title: Executive Vice President, General Counsel and Secretary
